73 F.3d 375NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
Robert L. CARPENTER, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 95-3643.
United States Court of Appeals, Federal Circuit.
Oct. 23, 1995.

Before NEWMAN, Circuit Judge.
ON MOTION
PAULINE NEWMAN, Circuit Judge.


1
Robert L. Carpenter moves (1) for reconsideration of the court's September 29, 1995 order dismissing his petition for review for failure to file a brief, and (2) to stay the briefing schedule pending the court's final disposition of Krizman v. Merit Sys. Protection Bd., 95-3288.*  Carpenter states that the United States Postal Service consents.


2
Upon consideration thereof,

IT IS ORDERED THAT:

3
(1) Carpenter's motion for reconsideration is granted.  The court's September 29, 1995 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.


4
(2) Carpenter's motion to stay the briefing schedule is granted.


5
(3) The Postal Service is directed to inform the court within 45 days of the court's decision in Krizman.


6
(4) A copy of this order will be transmitted to the merits panel assigned to Krizman.



*
 We note that there are over one hundred cases pending before the court, involving the dismissal of appeals brought by former postal workers, where the Postal Service has moved or may be moving to hold the briefing schedule in abeyance.  The court has routinely granted all such motions